Citation Nr: 0626294	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints (claimed as residuals of cold injury).

2.  Whether an RO rating decision dated September 1952, that 
denied a claim of entitlement to service connection for 
arthritis of the right knee, should be revised or reversed on 
the basis of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1948 to May 1952.

This case comes before the Board of Veterans Appeals´ (Board) 
on appeal from an adverse rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran has claimed entitlement to service connection for 
osteoarthritis of multiple joints, to include his right knee.  
A claim of entitlement to service connection for right knee 
arthritis was previously denied by a final RO rating 
decision.  The RO has adjudicated a claim of entitlement to 
service connection for osteoarthritis of multiple joints.  In 
addition to claiming CUE with the RO's prior final decision 
denying service connection for right knee arthritis, the 
veteran also appears to have attempted to reopen the claim.  
A claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for right knee arthritis is referred to the RO for 
appropriate action.


REMAND

In a letter received in July 2006, the veteran reported 
financial hardship for appearing at a hearing before the 
Board in Washington, D.C., as previously requested.  He has 
now requested a Travel Board hearing to be conducted at the 
RO.  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:

Undertake appropriate scheduling action for a 
personal hearing before a member of the Travel 
Board at the St. Petersburg, Florida RO.  Notice 
should be sent to the appellant and to his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


